Citation Nr: 0933377	
Decision Date: 09/04/09    Archive Date: 09/14/09	

DOCKET NO.  08-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
March 1974, and from July 2005 to September 2006, with 
additional service in the United States Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDING OF FACT

The Veteran does not currently have a "hearing loss 
disability" as defined by VA regulation.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, offered during the course of a Regional 
Office hearing in July 2008, and at a subsequent hearing 
before the undersigned Veterans Law Judge in July 2009, as 
well as service treatment records, and both VA treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
bilateral hearing loss.  In pertinent part, it is contended 
that the Veteran's current hearing loss had its origin as the 
result of exposure to noise at hazardous levels during his 
period or periods of active military service.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be established for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Where a Veteran served for ninety (90) days or more during a 
period of war, and an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2008).  

In the present case, at the time of a service entrance 
examination in June 1973, pure tone air conduction threshold 
levels, in decibels, were as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  10
       
5
     15
       
5
       
5
       
0
Left 
Ear
    0
       
0
       
0
       
5
     15
     25

At the time of a service separation examination in March 
1974, pure tone air conduction threshold levels, in decibels, 
were as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  25
     20
     30
     35
     40
     40
Left 
Ear
  20
     15
     15
     15
     20
     25

An audiometric evaluation conducted as part of a service 
medical examination in September 1978 revealed pure tone air 
conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
  10
       5
       5
       5
       5
Left Ear
  10
       5
       5
       5
       5

At the time of an audiometric examination in April 1982, pure 
tone air conduction threshold levels, in decibels, were as 
follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
    0
       
5
       
5
     10
       
5
     20
Left 
Ear
    5
       
5
       
5
       
0
       
5
     25

An audiometric evaluation conducted as part of a service 
medical examination in July 1986 revealed pure tone air 
conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
    5
       
5
       
0
     10
      0
     
20
Left 
Ear
    5
       
5
      
10
     10
      5
     
15

At the time of an inservice audiometric examination in April 
1989, pure tone air conduction threshold levels, in decibels, 
were as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
    0
       
0
     15
     15
     10
     35
Left 
Ear
    5
       
0
     10
     10
     15
     20

An audiometric evaluation conducted as part of a service 
medical examination in August 1992 revealed pure tone air 
conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  10
     10
     10
     10
     20
     20
Left 
Ear
  10
     20
     10
     20
     10
     10

At the time of an inservice audiometric examination in 
September 1997, pure tone air conduction threshold levels, in 
decibels, were as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  15
     10
     15
     20
     20
     35
Left 
Ear
  15
     30
     20
     25
     40
     60

The pertinent diagnosis noted was wax impaction in both ear 
canals, with a high frequency hearing loss somewhat worse on 
the left than the right.  Recommended at the time was that 
the Veteran have his ears irrigated, and check with hearing 
conservation.  

An audiometric evaluation conducted as part of a service 
medical examination in early September 2002 revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  20
     10
     15
     25
     15
     20
Left 
Ear
    5
     10
       
5
     20
     10
     30

A hearing conservation audiogram conducted in July 2003 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  20
     20
       
0
     30
     25
     25
Left 
Ear
    5
     10
     10
     20
     15
     25

At the time of a service entrance examination in June 2005, 
pure tone air conduction threshold levels, in decibels, were 
as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  30
     15
     25
     20
      
25
     30
Left 
Ear
  10
     10
       
5
     30
     15
     30

At the time of a service separation examination in September 
2006, pure tone air conduction threshold levels, in decibels, 
were as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  30
     25
     25
     30
     35
     35
Left 
Ear
  10
     15
     20
     35
     20
     35

A hearing conservation audiogram dated in May 2007 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:  




Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  25
     10
     10
     30
     25
     30
Left 
Ear
  10
       
5
     10
     30
     35
     50

Noted at the time of examination was that the Veteran had 
experienced a significant threshold shift when compared to a 
reference audiogram conducted in July 2003.

A subsequent hearing conservation audiogram conducted in 
September 2007 revealed pure tone air conduction threshold 
levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  30
     10
     15
     25
     30
     30
Left 
Ear
  10
     10
     15
     25
     35
     70

Once again, it was noted that the Veteran had experienced a 
significant threshold shift when compared to a reference 
audiogram dated in July 2003.

A subsequent hearing conservation audiogram conducted in 
January 2008 revealed pure tone air conduction threshold 
levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  30
       
5
     10
     30
     40
     30
Left 
Ear
    0
     10
     10
     35
     45
     70

At the time of a VA audiometric examination for compensation 
purposes in October 2007, it was noted that the Veteran's 
claims folder and medical records were available, and had 
been reviewed.  When questioned, the Veteran indicated that 
he experienced difficulty at times in hearing conversations.  
Also noted was that the Veteran had been in the United States 
Army National Guard since 1973, and deployed in Iraq from 
2005 to 2006.  When questioned regarding his occupation, the 
Veteran indicated that he had worked on the flight line in 
Iraq, and, in his civilian capacity, as a diesel mechanic for 
the National Guard.  Further noted was that the Veteran had 
experienced recreational noise exposure from hunting, 
motorcycles, and "four wheelers."  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
  15
     15
     15
     25
     25
Left Ear
    5
     10
     10
     25
     35

Speech discrimination was reported as 94 percent in the 
Veteran's right ear, and 96 percent in his left ear.  Noted 
at the time of examination was that otoscopic evaluation 
showed a significant amount of cerumen bilaterally.  Pure 
tone audiometry for both ears revealed normal hearing 
sensitivity from 250 through 2,000 Hertz, sloping to 
borderline-normal to mild sensorineural hearing loss in the 
range from 3,000 to 8,000 Hertz.  In the opinion of the 
examiner, the Veteran's hearing loss was "not disabling" 
under the provisions of 38 C.F.R. § 3.385.  Nor did he 
exhibit a "ratable" hearing loss in either the right or left 
ear.

A hearing conservation audiogram conducted in May 2008 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
  20
       
5
       
5
       
0
     20
     25
Left 
Ear
    5
       
5
       
5
       
0
       
0
     55

Noted at the time of examination was that the Veteran had 
experienced a significant threshold shift when compared to a 
reference audiogram of September 2006.  

In a report of March 2009, a VA audiologist indicated that 
she had reviewed the Veteran's service treatment records, and 
in particular, audiometric examinations covering the period 
from June 1973 to January 2008, and that, in her opinion, it 
was "as least as likely as not" the case that the Veteran's 
hearing loss was the result of or due to his military 
service.  Also noted was that there had been a "significant 
shift in hearing" over the course of the Veteran's military 
career in each ear.  

At the time of a subsequent VA audiometric examination for 
compensation purposes in April 2009, it was noted that the 
Veteran's claims folder and medical records were available, 
and had been reviewed.  When questioned, the Veteran 
indicated that, at times, his hearing loss interfered with 
his ability to hear conversations.  Also noted was that the 
Veteran had been a member of the Army National Guard since 
1973, and deployed in Iraq from 2005 to 2006.  According to 
the Veteran, while in Iraq, he served on the flight line.  
Also noted was that the Veteran worked as a diesel mechanic 
for the National Guard.  Audiometric examination revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
  15
     15
     15
     25
     25
Left Ear
  15
     15
     10
     30
     35

Speech recognition ability was 96 percent in the Veteran's 
right ear, and 98 percent in his left ear.  According to the 
examiner, audiometric findings for the Veteran's right ear 
showed normal to borderline normal hearing sensitivity in the 
range from 500 to 4,000 Hertz, while in the left ear, the 
Veteran's hearing was within normal limits from 500 to 2,000 
Hertz, sloping to a mild sensorineural, nonratable hearing 
loss in the range from 3,000 to 4,000 Hertz.  In the opinion 
of the examiner, the Veteran's hearing loss was "not 
disabling" under the provisions of 38 C.F.R. § 3.385.  
Further noted was that, while the Veteran had no ratable 
hearing loss in either ear, there had been a significant 
shift in hearing over the course of his military career.  

Submitted at the time of the aforementioned hearing before 
the undersigned Veterans Law Judge in July 2009 was a 
chronological record of audiometric testing covering the 
period from December 1986 to April 2009, which testing showed 
essentially normal hearing in both ears up to and including 
June 2003.

As is clear from the above, over the course of the Veteran's 
military career, he has undergone rather extensive 
audiometric evaluation.  Similarly clear is that such 
evaluation has shown at least some fluctuation in the 
Veteran's hearing acuity, to the extent that, at least on a 
few occasions, the Veteran has exhibited what might 
reasonably be considered a clinically-identifiable hearing 
loss.  Significantly, in March 2009, and following a review 
of the Veteran's service treatment records, a VA audiologist 
offered her opinion that the Veteran's hearing loss was "at 
least as likely as not" the result of or due to his military 
service.  Nonetheless, in order to warrant a grant of service 
connection for bilateral hearing loss, it must be 
demonstrated not only that the hearing loss in question had 
its origin in or was aggravated by a period or periods of 
active service, but also that the Veteran currently meets the 
definition of "hearing loss disability" as defined by VA 
regulation, specifically, 38 C.F.R. § 3.385 (2008).  
Regrettably, in the case at hand, the Veteran does not meet 
those regulatory requirements.  In point of fact, at the time 
of the aforementioned VA audiometric examination in October 
2007, and once again in April 2009, VA audiologists have 
indicated that the Veteran does not currently exhibit a 
"ratable" hearing loss.  

The Board has taken into consideration the Veteran's 
arguments regarding the nature and etiology of his claimed 
hearing loss.  However, in the absence of current evidence of 
"hearing loss disability" as defined by VA regulation, the 
Board is compelled to deny the Veteran's claim.  Should the 
Veteran in the future acquire hearing loss disability as 
defined by VA regulation, he is free to refile a claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
September 2007.  In that correspondence, VA informed the 
Veteran that, in order to substantiate his claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The RO also 
advised the Veteran of how disability ratings and effective 
dates are assigned, if service connection is established.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also 
Mayfied v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


